DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/24/2020.  These drawings are approved and entered.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8, line 4: “plyers” should be changed to --pliers--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clms 1 and 8: “effectively unbendable with standard fencing pliers” is indefinite, as it is unclear as to what “standard fencing pliers” refers to.  Is the device able to be bent with non-standard fencing pliers?  Examiner also notes that it is unclear how a “spring wire clip” can be unbendable?  Wouldn’t the spring nature of the clip be flexible/bendable to provide such spring resilience?  
Re Clms 2 and 9:  The term "high tensile wire" in these claims is a relative term which renders the claim indefinite.  The term "high tensile" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-7 and 9 are dependent from Claims 1 or 8 and are therefore also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2010/0283023) in view of White et al. (US 2015/0225978).
Re Clm 1 (as best understood):  Thompson discloses a spring wire clip (50) capable of securing fencing wire to a T-post comprising: a length of clip wire (50), said preformed shape further comprising: a first end (52) with a preformed curl capable of engaging fencing wire on one lateral side of the T-post, a middle section (56) having a preformed shape allowing the clip to fit around the T-post spine and a second end (54) with a preformed curl capable of engaging fencing wire on the other lateral side of the T-post.
Examiner notes that Thompson fails to disclose the wire clip having a shear strength sufficient to maintain a preformed shape in that it is effectively unbendable with standard fencing pliers.

Re Clm 2:  Thompson as modified above discloses wherein the fencing wire is selected from the group consisting of barbed wire, smooth wire, woven wire and high tensile wire (see figs).
Re Clms 3-5:  Examiner notes that hard carbon steel (high strength steel) is known to have shear strength of about 300 KSI, depending on the additives/alloy materials used.  Examiner further notes that providing a specific diameter/gauge of wire clip is also well-known in the art.  Therefore, Examiner notes that providing the wire clip of Thompson to have a shear strength of about 300 Ksi and a diameter of 0.099 to 0.105 inches would have been an obvious modification by one having ordinary skill in the art for the purpose of providing a desired size and strength of fencing wire support.
Re Clm 7:  Examiner notes that Thompson as modified above fails to disclose wherein spring wire clip is made from a synthetic polymer.  Examiner notes that synthetic polymers are known to have shear strength characteristics that would maintain shape and be effectively unbendable.  Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced one known material providing sufficient shear strength with another known material of a synthetic polymer known for providing shear strength in order to maintain its shape and is effectively unbendable during use.  Examiner further notes that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2010/0283023) in view of White et al. (US 2015/0225978) and Hodge (US 6499514).
Re Clm 6:   Thompson as modified above fail to disclose wherein said middle section further comprises a V-shape. 
Hodge teaches the use of a wire clip securing a wire to a T-post, wherein the clip (fig 3) has a middle section comprising a V-shape (28).  This is taught for the purpose of providing a complementary seat on a backside of a specifically shaped post.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the middle section of the wire clip of Thompson to have a V-shape, as taught by Hodge, for the purpose of providing a complementary seat on a backside a specifically shaped T-post.
Re Clm 8:  Thompson discloses a method of secure attachment of fence wire to a post (see figs) comprising: a spring wire clip having a length of wire (50), said preformed shape further comprising: a first end (52) with a preformed curl configured to engage fencing wire on one side of the post, a middle section (56) having a preformed shape allowing the clip to fit around the post and a second end (54) with a preformed curl configured to engage fencing wire on the other side of the post, said method comprises the steps of: contacting fence wire to a front side of the post (See figs), containing studs (see figs), said fence wire extending out both lateral sides of the post, engaging the fence wire on one lateral side of the T-post with the curl at the clip first end, engaging the fence wire on the other lateral side of the post with the curl at the clip second end as the clip middle section contacts the back side of the post,  and wherein the two end curls of the spring wire clip hold the fence wire to the post to form a secure attachment of the fence wire to the post (See figs).

Hodge teaches the use of a wire clip securing a wire to a T-post, with a backside having a spine wherein the clip (fig 3) has a middle section comprising a V-shape (28).  This is taught for the purpose of providing a wire post with a backside support spine for greater support and durability.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the post of Thompson to be a well-known T-post with a backside having a spine, as taught by Hodge, for the purpose of providing a wire post with a backside support spine for greater support and durability.  
Thompson as modified by Hodge fail to disclose the clip wire having a shear strength sufficient to maintain a preformed shape in that it is effectively unbendable with a standard fencing plyers.
White et al. teach the use of a hard carbon steel wire clip to attach wire to a fence post (paragraph 0099, disclosing the wire clip being made from hard carbon steel).  Examiner notes that it is known in the art that hard carbon steel has a shear strength to maintain its shape and is effectively unbendable and would be so using “standard fence pliers”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the wire clip of Thompson with a material (such as hard carbon steel) that has a shear strength sufficient to maintain a preformed shape that is effectively unbendable with standard fencing pliers.
Re Clm 9:  Thompson as modified discloses wherein the fencing wire is selected from the group consisting of barbed wire, smooth wire, woven wire and high tensile wire (see figs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678